           Case 1:19-cv-01414-JSR Document 58 Filed 04/12/19 Page 1 of 11



                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK


  ANDREW J. LIS,                                             Case No. 19-cv-01414

                  Plaintiff,                                 ANSWER. COUNTERCLAIM,
                                                             AND CROSSCLAIM
            against-

 JASON M. LANCASTER, DEBBIE LANCASTER
 CECIL SIMMONS, DEE CHASE-UNNO, GULF
 PREMIER LOGISTICS LLC, OVERLAND
 DISTRIBUTION CO., INC., OVERLAND
 EXPRESS CO., INC., JAL ENVIRONMENTAL
 SERVICES D/B/A JAL ENVIRONMENTAL
 SERVICES PROGRAMS, INC.; BANK OF
 AMERICA AND JP MORGAN CHASE BANK
 N.A.,

                  Defendants.



                Defendant JP Morgan Chase Bank, N.A., incorrectly styled in the caption as JP

Morgan Chase Bank NA ("Chase"), by its attorneys, Becker, Glynn, Muffly, Chassin & Hosinski

LLP,· for its answer to the Amended Verified Complaint ("Complaint") and for its counterclaim

and crossclaims, alleges as follows:

                1-11. Chase denies knowledge or information sufficient to form a belief as to the

truth of each and every allegation as set forth in paragraphs 1-11 of the Complaint.

                12. Chase denies the allegation in Paragraph 12 of the Complaint, but admits that

it has an address for the receipt of mail at P.O. Box 659754, San Antonio, TX 78265 -9754, and

further states that Chase is a national banking association with its main office, as designated in

its Articles of Association, in the State of Ohio.
          Case 1:19-cv-01414-JSR Document 58 Filed 04/12/19 Page 2 of 11



               13. Chase denies knowledge or information sufficient to form a belief as to the

truth of each and every allegation as set forth in paragraph 13 of the Complaint.

               14. Paragraph 14 contains legal conclusions to which no response is required. To

the extent a response is required, Chase admits that no claim is made against it.

               15. Paragraph 15 provides an explanation about terminology in its Complaint to

which no response is required. To the extent a response is required, Chase admits that the

references in the Complaint to "Defendants" excludes Chase.

                                        JURISDICTION

               16-21. The allegations contained in paragraphs 16-21 are not addressed to Chase

and therefore do not require a response. To the extent a response it required, Chase denies

knowledge or information sufficient to form a belief as to the truth of each and every allegation

as set forth in paragraphs 16-21 of the Complaint.

                                       INTRODUCTION

               22-93. The allegations contained in paragraphs 22-93 are not addressed to Chase

and therefore do not require a response. To the extent a response is required, Chase denies

knowledge or information sufficient to form a belief as to the truth of each and every allegation

as set forth in paragraphs 22-93 of the Complaint.

                                             FACTS

               94-267. The allegations contained in paragraphs 94-267 are not addressed to

Chase and therefore do not require a response. To the extent a response is required, Chase

denies knowledge or information sufficient to form a belief as to the truth of each and every

allegation as set forth in paragraphs 94-267 of the Complaint.




                                                 2
          Case 1:19-cv-01414-JSR Document 58 Filed 04/12/19 Page 3 of 11



                                       CAUSES OF ACTION

                Each and every one of the fifteen (15) causes of action asserted in the Complaint

is addressed to defendants other than Chase and therefore do not require a response. To the

extent a response is required, Chase denies knowledge or information sufficient to form a belief

as to the truth of each and every allegation as set forth in paragraphs 268-439 of the Complaint,

and denies liability as to each and every cause of action asserted. Chase denies knowledge or

information sufficient to form a be! ief as to whether plaintiff has suffered damages or harm or is

entitled to any of the relief sought against the other defendants in the Complaint



                                   AFFIRMATIVE DEFENSES

                      AS AND FOR A FIRST AFFIRMATIVE DEFENSE

        Plaintiff fails to state a claim upon which relief may be granted against Chase.

                    AS AND FOR A SECOND AFFIRMATIVE DEFENSE

        Plaintiff admits he has named Chase as a nominal defendant, has no claims against

Chas·e , and is seeking no damages or other relief from Chase.

                    AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

        Chase has no duty, contractual or otherwise, to plaintiff as a matter of Jaw.

                      AS AND FOR A FIFTH AFFIRMATIVE DEFENSE

        Plaintiff has not been damaged by any act on the part of Chase and Chase has breached

no legal or contractual duty to plaintiff.

                     AS AND FOR A SIXTH AFFIRMATIVE DEFENSE

        To the extent that Plaintiff has suffered any damages, such damages were caused in

whole or in part by the actions of persons over whom Chase has and had no control.



                                                  3
          Case 1:19-cv-01414-JSR Document 58 Filed 04/12/19 Page 4 of 11



                   AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE

        Plaintiff failed to mitigate the damages alleged the Complaint.



        COUNTERCLAIM IN INTERPLEADER AGAINST PLAINTIFF AND
      CROSSCLAIM IN INTERPLEADER AGAINST DEFENDANTS JASON M.
    LANCASTER, GULF PREMIER LOGISTICS LLC AND JAL ENVIRONMENTAL
      SERVICES D/B/A JAL ENVIRONMENTAL SERVICES PROGRAMS, INC.

                                   NATURE OF THE ACTION

                This interpleader action relates to the combined sum of$ 19,682.75 on deposit at

Chase (the " Funds") to which each of plaintiff/counterclaim defendant Andrew Lis ("Lis"),

crossclaim defendant Jason M. Lancaster ("Lancaster"), crossclaim defendant JAL

Environmental Services d/b/a JAL Environmental Services Programs, Inc. ("JAL"), and

crossclaim defendant Gulf Premier Logistics LLC ("GPL") (collectively, the Interpleader

Defendants") possesses or may possess a claim, in whole or in part. The Interpleader

Defendants' claims or potential claims are adverse and competing. Chase has no interest in the

Funds and hereby disclaims any such interest, and is willing and able to pay the Funds, in their

entirety, into the registry of the Clerk of the Court, or to the person or persons who are entitled to

it or any part of it, as directed by the Court. Chase desires to avoid exposure to multiple lawsuits

or multiple liability for the payment of the Funds and therefore has filed this counterclaim and

crossclaim in interpleader to respectfully request that the Court: (i) determine the rights of the

Interpleader defendants to the Funds; (ii) restrain the Interpleader defendants from instituting and

prosecuting any other state or federal action affecting the Funds and require them to assert their

claims to the Funds in a single action before this Court; (iii) order Chase to pay the Funds into

the registry of the Clerk of the Court pending adjudication of the Interpleader defendants' claims

to them; (iv) issue an order permitting Chase to close the accounts in which the Funds were held


                                                  4
          Case 1:19-cv-01414-JSR Document 58 Filed 04/12/19 Page 5 of 11



prior to their deposit into the registry of the Clerk of the Court; and upon Chase's payment of the

Funds into the registry of the Clerk of the Court, discharge Chase from all liability to the

Interpleader defendants and dismiss Chase from this lawsuit.

                                          THE PARTIES

               1.      Plaintiff JPMorgan Chase Bank, N.A. ("Chase") is a national banking

association with its main office, as designated in its Articles of Association, in the State of Ohio.

               2.      Upon information and belief, defendant Andrew J. Lis is a citizen of the

State of New York, residing at the address of 61 West 101h Street, Apt. 2A, New York, New

York 10011.

               3.      Upon information and belief, defendant Jason M. Lancaster is a citizen of

the State of Texas, residing at the address of 51 Liberty Branch Blvd., The Woodlands, Texas,

77389-2848.

               4.      Upon information and belief, defendant JAL is a citizen of either New

York or Texas and has an office at 26400 Kuykendahl Rd. Suite C I80 #240, The Woodlands,

Texas 77389.

               5.      Upon information and belief, defendant Gulf Premier Logistics LLC

("GPL") is a limited liability organized under the laws of Texas, with an office located at 26400

Kuykendahl Rd. Suite Cl 80#240, The Woodlands, Texas 77389.

                                 JURISDICTION AND VENUE

               6.      Subject matter jurisdiction exists pursuant to 28 U.S.C. § 1335 because the

complaint is in the nature of interpleader, Chase has in its custody or possession property of the

value or amount of $500 or more, and two or more adverse claimants named as defendants are,

upon information and belief, of adverse citizenship.



                                                  5
          Case 1:19-cv-01414-JSR Document 58 Filed 04/12/19 Page 6 of 11



                 7.     Venue is proper in this District pursuant to 28 U.S.C. § 1397 because at

least one of the claimants resides in this District.

                                   FACTUAL ALLEGATIONS

                 8.     On or about February 8, 2019, Lis filed the original verified complaint in

this action. Lis has attempted to file an amended verified complaint on April 3, 5, and 8, 2019,

although his filing attempts have been rejected by the Court due to apparent filing errors.

                 9.    In both versions of the complaint, Lis asserts a claim to the funds located

in accounts opened and held by JAL and GPL at Chase. Lis, who was originally a signatory on

the JAL account number ending 8009 (the "JAL 8009 Account"), alleges that he and Lancaster

were co-equal partners in JAL and that therefore that the funds in JAL accounts belong equally

to him and to Lancaster. He alleges that JAL and GPL, which he says Lancaster owns, had a

business arrangement pursuant to which, for convenience, JAL's funds were routed through GPL

and thus that the GPL accounts contain funds belonging to JAL (and therefore, derivatively, to

Lis). Lis alleges that Lancaster defrauded JAL, and thus Lis, of funds held in JAL's Chase

accounts and that Lancaster secreted or converted for himself JAL funds that were held in GPL's

Chase bank accounts, which funds he claims belong to JAL and should have been transferred to

JAL, but which GPL kept for itself and/or transferred to Lancaster and others.

                 10.   On or about February 8, 2019, Lis filed an order to show cause seeking a

court order requiring Chase to freeze JAL 8009 Account, and an account ending in 7453 (which

Chase's records reflect is an account in the name of GPL), both held at Chase, and "any account

connected to or receiving payments on behalf of' JAL. The GPL account ending in 7453 (the

"GPL 7553 Account") is an account that Lis alleges was connected to and received payments on

behalf of JAL.



                                                   6
           Case 1:19-cv-01414-JSR Document 58 Filed 04/12/19 Page 7 of 11



                11.     Based on the verified complaint, the amended verified complaint, and the

order to show cause, Lis therefore appears to assert claims to the funds in the GPL and JAL

accounts, including the GPL 7453 Account and the JAL 8009 Account.

                12.     Chase' s Deposit Account Agreement ("DAA'') permits Chase to freeze

accounts and specific transactions under a variety of circumstances, including when an account is

involved a legal proceeding; when Chase receives conflicting information regarding account

ownership, control or activity; when Chase suspects that any activity may involve illegal activity

or may be fraudulent; and when Chase reasonably believes that doing so is necessary to avoid a

loss or reduce risk to Chase.

                13.    On or about April 5, 2019, Chase exercised its right under the DAA and

placed holds on the JAL 8009 Account, a related JAL account ending in 7782 (the "JAL 7782

Account), and the GPL 7453 Account. Under the current holds, deposits into the frozen accounts

are still processed, but no withdrawals, payments, or transfers may be made out of the accounts.

                14.    As of April 5, 2019, the date that Chase placed holds on the accounts, the

GPL 7453 account had $9,621.20 on deposit. The JAL 8009 Account had $20.86 on deposit.

The JAL 7782 Account had $125 on deposit. In addition, GPL had $100 in cash on deposit in a

related checking account ending in 0603 (the GPL 0603 Account").

                15.    Additional funds have been deposited into the GPL 7453 Account since

April 5, 2019. The total amount in the GPL 7453 Account as of April 12, 2019, the date of this

filing, is $19,436.89. There has been no change to the amounts held in GPL 0603 Account, the

JAL 8009 Account, or the JAL 7782 Account. Together, the contents of these four accounts

reflect the Funds that Lis claims title to in his filings and that he seeks in his order to show cause

to have Chase freeze. (Additional deposits may be processed after the date of this filing, in



                                                  7
             Case 1:19-cv-01414-JSR Document 58 Filed 04/12/19 Page 8 of 11



which case the amount of the Funds will increase.)

                 16.   On or about April 8, 2019, Lancaster, JAL, and GPL, though counsel,

notified Chase that they dispute Lis's claims and that they contend that Lis has no right to funds

in the JAL and GPL accounts.

                 17.   GPL further advised Chase that the GPL 7453 Account is necessary for it

to conduct its business, and that the freeze on the accounts jeopardizes its business, as certain

automatic payments to United States government agencies are set up to be withdrawn from the

GPL 7453 Account. GPL stated that if Chase did not lift the hold on the funds in the GPL 7453

Account, GPL would suffer damages, and threatened Chase with litigation if Chase did not lift

the holds.

                 18.   On April 8, 2019, Chase urged GPL to obtain Lis's consent to release

Chase from liability if Chase were to release the hold on the GPL 7453 Account with respect to

the processing of automatic payments to the U.S. government, and to work out alternative

arrangement with Lis to protect the Funds frozen as of April 5, 2019.

                 19.   On information and belief, GPL sought Lis' s agreement for a release and

attempted to work out an arrangement with him, but Lis refused.

                20.    On April 11 , 2019, GPL informed Chase, through counsel, that GPL was

incurring significant fines because the automatic payments to the U.S. government from the GPL

7453 Account were not being processed and requested that Chase permit payments to make

payments to U.S. customs on behalf ofGPL the business and can make those payments promptly

on agreement by the all parties or court order.

                 21.   Chase is not able to process such payments without lifting the hold. On

April 12, 2019, Chase sought Lis' s agreement, through counsel, to release Chase from liability in



                                                  8
           Case 1:19-cv-01414-JSR Document 58 Filed 04/12/19 Page 9 of 11



connection with lifting the hold on the GPL 7453 Account to permit the automatic payments to

the U.S. goverrunent to be processed. Lis declined to provide Chase a release.

          CAUSE OF ACTION AGAINST ALL INTERPLEADER DEFENDANTS

                       (Statutory Interpleader Pursuant to 28 U.S.C. § 1335)

                 22.    Chase repeats and realleges each and every allegation set forth in

paragraphs I through 21 of this Complaint to the same extent as if those allegations were set

forth here in full.

                23.     As set forth above, Lis, on the one hand, and Lancaster, JAL, and GPL, on

the other, have each claimed a superior right to the Funds.

                24.     Chase has no claim to the Funds, but is unable to determine, without

hazard to itself, which of the lnterpleader Defendants is entitled to the Funds, and has no means

other than this action of protecting itself against the threat of multiple liability from the

Interpleader Defendants' claims.

                25.     In these circumstances, Chase is entitled to interplead ail parties who may

have claims to or rights in the Funds and obtain a determination by the Court, pursuant to 28

U.S.C. §§ 1335 and 2361, of the rights of the Interpleader Defendants and ail interested parties

with respect thereto; an order discharging it from liability upon its payment of the Funds into the

registry of the Clerk of the Court; and an order restraining and enjoining JAL, GPL, and

Lancaster from instituting or prosecuting any proceeding, in any jurisdiction, with respect to the

Funds.

                26.    Chase may be entitled to attorneys' fees pursuant to the DAA, and

reserves the right to seek recovery of those fees, by a filing a fee application with the Court,

depending on the relief granted by the Court.



                                                   9
           Case 1:19-cv-01414-JSR Document 58 Filed 04/12/19 Page 10 of 11




               WHEREFORE, Chase demands judgment against the Interpleader Defendants as

follows:

               a.      Restraining and enjoining the Interpleader Defendants, their agents,

attorneys, or representatives from instituting or prosecuting further any proceeding in any

jurisdiction against Chase on the basis of the Funds or their respective claims thereto;

               b.      Directing Chase to pay the Funds into the registry of the Clerk of the

Court;

               c.      Directing the Clerk of the Court to deposit the Funds in the registry of the

Clerk of the Court to be held therein subject to further orders of the Court;

               d.      Permitting Chase to close the accounts in which the Funds are currently

held;

               e.      Fully and finally discharging Chase from any and all further liability with

respect to the Funds, and dismissing Chase from this action;

               f.      Resolving the Interpleader Defendants' respective rights to the Funds;

               g.      Awarding Chase its costs, attorneys' fees and any other liabilities incurred

by it in connection with bringing this action under 28 U.S.C. § 1335; and

               h.      Awarding such other or further relief as may be just and proper.




                                                 10
         Case 1:19-cv-01414-JSR Document 58 Filed 04/12/19 Page 11 of 11



Dated:       New York, New York
             April 12, 2019

                                           BECKER, GLYNN, MUFFL Y, CHASSIN
                                                & HOSINSKI LLP




                                           Attorneys for Plaintiff
                                           JP Morgan Chase Bank, N.A.




                                      11
